DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 03/11/2021 have been entered.
 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carol Bunner on 04/08/2021.


AMENDMENTS TO THE CLAIMS:
Claim 1. An optical system comprising: 
a first microstructured surface for receiving incident light; and 
a second microstructured surface for transmitting the received incident light in a homogenized light pattern; 
wherein the first microstructured surface is aligned along an axis with the second microstructured surface; and 
wherein the first microstructured surface has a first field of view and the second microstructured surface has a second field of view that is narrower than the first field of view.

	Claim 6. The optical system of claim 1, wherein the first and second microstructured surfaces are each independently formed of an optical material.

	Claim 20. A method of diffusing light, comprising: receiving incident light in a first microstructured surface of an optical system; and transmitting the received incident light in a form of a light pattern to a second microstructured surface; receiving the transmitted light pattern in the second microstructure surface; and transmitting a homogenized light pattern from the second microstructured surface of the optical system; wherein the transmitted light pattern exhibits minimal high-frequency artifacts as compared to an optical system including only a single microstructured surface; and
wherein the first microstructured surface has a first field of view and the second microstructured surface has a second field of view that is narrower than the first field of view.

Allowable Subject Matter
	Claims 1-4 and 6-20 are allowed over prior art made of record, applicant and examiner’s amendment and for the reasons cited in the remarks filed on 03/11/2021, pages 7-10.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The closest prior art Abolfadl et al. US PUB 20130135515 fails to teach a combination of all the claimed features as presented in independent claims 1 and 20, for example:
	Claim 1 relates to receiving incident light in a first microstructured surface of an optical system; a second microstructured surface for transmitting the received incident light from the first microstructured surface in a homogenized light pattern; the first and the second microstructured surfaces are aligned along an axis; and the first microstructured surface has a first field of view and the second microstructured surface has a second field of view that is narrower than the first field of view.


	Claims 1 and 20 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a second field of view narrower than the first field of view that transmit a homogenized transmitted light pattern in order to remove or minimize high-frequency artifacts. 
Further, an optical system can minimize high-frequency artifacts and provide more uniform illumination while minimally affecting total transmission.
Claims 2-19, which depend from claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
April 10, 2021